Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This office action is in response to an amendment filed on October 08, 2020. Claims 1-3, 5-14, 17, 20, 23-24, 26 and 28-29 are amended and/or are under review for consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 02, 2020 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claims 1-3, 5-14, 17, 20, 23-24, 26, 28-29 are directed to method for identifying a variant of a clustered regularly-interspaced short palindromic repeat (CRISPR) RNA-guided nuclease (RGN) gene of interest comprising: a) preparing DNA for hybridization from a complex sample comprising a variant of a CRISPR RGN gene of interest, thereby forming a prepared sample DNA comprising said variant of said CRISPR RGN gene of interest; b) mixing said prepared sample DNA with a labeled bait pool comprising polynucleotide sequences complementary to said CRISPR RGN gene of interest; c) hybridizing said prepared sample DNA to said labeled bait pool under conditions that allow for hybridization of a labeled bait in said labeled bait pool with said variant of said CRISPR RGN gene of interest to form one or more hybridization complexes comprising captured DNA; d) sequencing said captured DNA; and e) analyzing said sequenced captured DNA to identify said variant of said CRISPR RGN gene of interest. wherein said labeled baits comprise overlapping labeled baits, said overlapping labeled baits comprising at least two labeled baits that are complementary to a portion of a CRISPR RGN gene of interest, wherein the at least two labeled baits comprise different DNA sequences that are overlapping. This method further comprises identifying a protospacer adjacent motif (PAM) and assaying said variant of said CRISPR RGN gene of interest and said guide RNA for binding to a target nucleotide sequence of interest adjacent to said PAM. 
Claims 1-3, 5-14, 17, 20, 23-24, 26, 28-29 are under consideration by examiner. The applicant’s use of the term CRISPR RGN in the specifications pg. 5, ln 11 is recognized as broad and therefore the examiner has interpreted the term CRISPR RGN, accordingly. In addition, the term “bait pool” in the specifications pg. 13, ln 8 is recognized as broad and therefore has been interpreted by the examiner, accordingly. Finally, the use of the term variant in the specifications pg. 8, ln 31-35 – pg. 9 ln 1-24 is recognized as broad, therefore the examiner has interpreted the use of the term variant, accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-14, 17, 20, 23-24, 26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015105993A1 as evidenced (published July 16, 2015; cited in IDS), and in view of Jakociunas et al., “CRISPR/Cas9 advances engineering of microbial cell factories” Metabolic Engineering 2016 (34) 44-59. {hereinafter Jakociunas}. (FP 7.20.aia)
Regarding claim 1, WO2015105993A1 teaches a method for identifying genes of interest, or variants thereof, comprising: a) obtaining complex sample, comprising said genes of interest, or variants thereof; b) preparing DNA from said complex sample for hybridization; c) mixing said prepared sample DNA with labeled baits specific for fragments of said genes of interest; d) hybridizing said labeled baits with said prepared sample DNA under conditions that allow for hybridization of said labeled baits with the corresponding gene fragments of interest to form a hybridization complex; e) sequencing said hybridized gene fragments of interest; and f) analyzing said sequences to identify said genes of interest, or variants thereof (pg. 9, ln 1-11). While WO2015105993A1 does not teach a method for identifying CRISPR-RGN variants, Jakociunas teaches that recent discoveries of new and engineered Cas9 variants with different PAM requirements offers promising solutions (pg.54, para, ln 8). Therefore, it that would have been obvious by someone skilled in the art to combine the published work of WO2015105993A1 with that of Jakociunas with reasonable expectations of success. The obviousness to modify CRISPR technology to identify CRISPR-RGN variant genes of interest in efforts to bypass the need for labor-intensive microbial strain isolation and permit simultaneous discovery of CRISPR-RGN genes and CRISPR systems from multiple families of interest, ultimately increasing one’s potential to discovery of exponential CRISPR-RGN and CRISPR-RGN systems from low abundance and unculturable organisms present in complex mixtures of environmental microbes.
Regarding claim 2, WO2015105993A1 teaches wherein said complex sample is an environmental sample (pg. 39, ln 13). It would have been obvious for someone skilled in the art to be motivated to use the same type of sample published by WO2015105993A1 to ensure favorable results. 
Regarding claim 3, WO2015105993A1 teaches wherein said complex sample is a mixed culture of at least two organisms (pg. 39, ln 15). It would have been obvious for someone skilled in the art to be motivated to use a mixed culture that includes at least two organisms as published by WO2015105993A1 to diversify the range of species for claimed invention.
Regarding claim 5, WO2015105993A1 teaches a method wherein said labeled baits are specific for at least 500 genes of interest. (pg. 39, ln 21). Therefore, it would have been obvious that the substitution of one known element for another to yield predictable results to one of ordinary skill in the art to try baits for 10 CRISPR-RGN genes of interest. 
Regarding claim 6, WO2015105993A1 teaches a method wherein said labeled baits are specific for at least 500 genes of interest. (pg. 39, ln 21). Therefore, it would have been obvious that the substitution of one known element for another to yield predictable results to one of ordinary skill in the art to try baits for 300 CRISPR-RGN genes of interest.
Regarding claim 7, WO2015105993A1 teaches a method wherein said labeled bait pool said labeled baits are 50-200nt, 70-150nt, 100-140nt, or 110-130nt in length. (pg. 39, ln 27). Therefore, it would have been obvious that all the claimed elements of nucleotides were known in the prior art and one skilled in the art could be motivated to substitute the varying nucleotide lengths as claimed by known methods with no change in their respective functions, and the varying of nucleotide lengths would yield nothing more than favorably predictable results to one of ordinary skill in the art. 
Regarding claim 8, WO2015105993A1 teaches a method wherein at least 50 distinct labeled baits are mixed with said prepared sample DNA (pg. 39, ln 24).  Therefore, it would have been obvious for someone skilled in the art to be motivated to try the same technique published by WO2015105993A1 with reasonable expectations of success in the claimed invention.
Regarding claim 9, WO2015105993A1 teaches a method wherein said labeled baits are 
50-200nt, 70-150nt, 100-140nt, or 110-130nt in length (pg. 39, ln 27). It would have been obvious for someone skilled in the art to be motivated to try the same technique published by WO2015105993A1 to ensure favorable results in the claimed invention.
Regarding claim 10, WO2015105993A1 teaches a method wherein said labeled baits specific fragments of said genes of interest are overlapping baits (pg. 40, ln 1). Considering the known work in this field of endeavor, prompts for variations of the use for CRISPR and based on design incentives or other market forces, the said variations are predictable to one of ordinary skill in the art. Therefore, it would have been obvious for someone skilled in the art to write a method that comprising at least two labeled baits that are complementary to a portion of a CRISPR RGN gene of interest, wherein the at least two labeled baits comprise different DNA sequences that are overlapping. 
Regarding claim 11, WO2015105993A1 teaches a method wherein at least 10, at least 30, at least 60, at least 90, or at least 120 nucleotides of each overlapping labeled bait overlap with at least one other overlapping labeled bait (pg. 40, ln 4). It would have been obvious for someone skilled in the art to utilized the same technique as published by WO2015105993A1 in efforts to ensure reasonable expectations of success. 
Regarding claim 12, WO2015105993A1 teaches a method wherein said prepared sample DNA is enriched prior to mixing with said labeled baits (pg. 40, ln 13). It would have been obvious for someone skilled in the art to write a method with the same techniques published by WO2015105993A1 in efforts to ensure reasonable expectations of success.
Regarding claim 13, WO2015105993A1 teaches a method wherein said hybridization complex is captured and purified from prepared sample DNA (pg. 40, ln 18). It would have been obvious for someone skilled in the art to try a method to capture and purify the hybridization complex from prepared unbound DNA sample with reasonable expectations of success as the necessity for this step is very well-known to someone skilled in the art. 
Regarding claim 14, WO2015105993A1 teaches a method wherein said hybridization complex is captured using a streptavidin molecule attached to a solid phase (pg. 40, ln, 21). It would have been obvious for someone skilled in the art to try a binding partner of the said labeled baits attached to a solid phase molecule with reasonable expectations of success as the necessity for this step is very well-known to someone skilled in the art.  
Regarding claim 17, WO2015105993A1 teaches a method wherein said hybridization complex is amplified and index tagged (pg. 40, ln 30). It would have been obvious for someone skilled in the art to utilized the same method published by WO2015105993A1 with reasonable expectations of success as the necessity for this step is very well-known to someone skilled in the art.  
Regarding claim 20, WO2015105993A1 teaches a method wherein said analyzing step comprises assembling fragments of any overlapping sequences and performing a sequence similarity search to identify variants of said gene of interest (pg. 41, ln 1). It would have been obvious for someone skilled in the art to utilized the same technique of sequence similarity database searches for CRISPR-RGN sequences or domains with reasonable expectations of success as the necessity for this step is very well-known to someone skilled in the art. 
Regarding claim 23, WO2015105993A1 does not teach a method the analyzes said sequences captured DNA for sequences flanking said variant CRISPR-RGN gene to identify a sequence encoding a tracrRNA of said CRISPR-RGN gene of interest. However, Jakociunas teaches the high-fidelity mechanism that makes utilizing flanking sequences significant for identifying genes of interest (pg. 45, para 6, ln 3). Therefore, it that would have been obvious by someone skilled in the art to combine the published work of WO2015105993A1 with that of Jakociunas for reasonable expectations of success. 
Regarding claim 24, WO2015105993A1 does not teach a method wherein said flanking sequences comprise about 180nt of CRISPR-RGN gene of interest. However, Jakociunas teaches the significance of utilizing flanking sequences when performing a sequence similarity search in the CRISPR (pg. 45, para 6, ln 3). Therefore, it that would have been obvious by someone skilled in the art to combine the published work of WO2015105993A1 with that of Jakociunas for reasonable expectations of success.
Regarding claim 26, WO2015105993A1 does not teach a method wherein said flanking sequences are analyzed against a database of known CRISPR tracrRNA sequences. However, Jakociunas teaches the significance of utilizing flanking sequences and tracrRNA in the CRISPR systems (pg. 46, para 2, ln 21). Therefore, it that would have been obvious by someone skilled in the art to combine the published work of WO2015105993A1 with that of Jakociunas for reasonable expectations of success.
Regarding claim 28, WO2015105993A1 does not teach a method of wherein said method further comprises assaying a guide RNA comprising a crRNA for binding between the guide RNA and said variant of said CRISPR RGN gene of interest. However, Jakociunas teaches the significance of crRNA binding with guide-RNA (pg. 46, para 2, ln 20). Therefore, it that would have been obvious by someone skilled in the art to combine the published work of WO2015105993A1 with that of Jakociunas for reasonable expectations of success.
Regarding claim 29, WO2015105993A1 does not teach a method of wherein said method further comprises identifying a protospacer adjacent motif (PAM) and assaying said variant of said CRISPR RGN gene of interest and said guide RNA for binding to a target nucleotide sequence of interest adjacent to said PAM. However, Jakociunas teaches the significance of using PAM sequences for assaying variants of said CRISPR-RGN genes of interests (pg. 46, para 2, ln 31). Therefore, it that would have been obvious by someone skilled in the art to combine the published work of WO2015105993A1 with that of Jakociunas for reasonable expectations of success.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to combine the teaching discussed in WO2015105993A1 and furthermore evidenced by Jakociunas, thereby arriving at the invention as claimed for the advantage of a bait sequences specific for CRISPR-RGN from environmental samples bypasses lab intensive bench-top work; increasing potential discoveries in CRISPR RGN genes and systems from low abundance microbes in the environmental sources. 
Therefore, the invention as claimed would have been prima facie obvious over the cited references at the time the application was filed and rejected as anticipated by previously published. 
Conclusion
Claims 1-3, 5-14, 17, 20, 23-24, 26, 28-29 are rejected as obvious and therefore anticipated by published references cited. 
Inquiries 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N HASSELL whose telephone number is (571)272-8791. The examiner can normally be reached Monday-Friday 8:30 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ali Shayanfar can be reached on (571) 270-1050. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KELLY NICHET HASSELL/Examiner, Art Unit 4181                                                                                                                                                                                                        
/CELINE X QIAN/Primary Examiner, Art Unit 1636